Citation Nr: 1309004	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected right foot plantar fasciitis prior to February 11, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a compensable disability rating for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1987, May 20 to September 26, 2002, and February 26 to October 15, 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  June and November 2008 rating decisions continued the Veteran's disability ratings as noncompensable for service-connected right foot plantar fasciitis and a left ear hearing loss disability.  The Veteran disagreed and perfected an appeal.  In an August 2012 rating decision, the RO granted a 20 percent disability rating for the Veteran's service-connected right foot disability effective February 11, 2011, the date of a VA medical examination.

In December 2012, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the August 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable disability rating for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to February 11, 2011, the Veteran's right foot plantar fasciitis was manifested by complaints of burning right heel pain that was somewhat relieved by orthotics and which limited weight bearing activities, productive of no worse than mild symptoms.

2.  From February 11, 2011, the Veteran's right foot plantar fasciitis was manifested by severe pain during walking, standing and at rest, without weakness, swelling or fatigability, and which was minimally relieved by orthotics or orthopedic shoes, productive of no worse than severe symptoms.  Pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of a single foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, that are not improved by orthopedic shoes or appliances have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no higher, were met for service-connected right foot plantar fasciitis from January 31, 2008 to February 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5276 (2012); Hart v. Mansfield, 21 Vet App. 505 (2007).

2.  The criteria for a disability rating in excess of 20 percent for service-connected right foot plantar fasciitis from February 11, 2011, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks higher disability ratings for his service-connected right foot plantar fasciitis disability.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated January and September 2008 of the evidence required to substantiate a claim for an increased disability rating and how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was told of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Moreover, the RO provided the Veteran with specific rating criteria used to evaluate his right foot disability in the September 2008 letter. 

The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations, including that provided in January and October 2008 and in February 2011.  As indicated in the Introduction, the Veteran provided testimony at a hearing before the undersigned in December 2012.

The United States Court of Appeals for Veterans Claims has held that the VLJ or RO official who conducts a hearing must comply with 38 C.F.R. § 3.103(c)(2) by (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned VLJ informed the Veteran of the issue on appeal. The response by the Veteran's representative and the testimony of the Veteran combine to demonstrate that the Veteran was aware of what was at issue during the hearing and what evidence needed to be presented to substantiate the claim.  The VLJ also asked the Veteran where he had been treated for his right foot disability and ascertained that no private treatment providers had been overlooked.  See hearing transcript at pages 6 and 11.  Neither the Veteran nor his representative has contended that VA failed to comply with the Court's guidance in Bryant or failed to satisfy the requirements of 38 C.F.R. § 3.103(c)(2) and they have not contended that the Veteran was prejudiced in any way as a result of the hearing.  The Board finds that 38 C.F.R. § 3.103(c)(2) has been satisfied. 

As noted above, the RO considered records included on the Veteran's electronic VA claims folder.  The Board has reviewed the 48 pages of VA treatment records from Dallas VAMC and Fort Worth Outpatient Clinic dated October 2008 through March 2011.  The Board observes that none of the records provide any information regarding complaints of right foot pain or treatment of the Veteran's right foot disability.

For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the claim on appeal.

The Veteran's claim was received by VA in January 2008.  The Veteran's service-connected right foot is evaluated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012) [Flatfoot, acquired].  The 20 percent disability rating has been in effect since February 11, 2011, and prior to February 11, 2011, the disability was rated uncompensable.  The Veteran essentially contends that VA should have rated his right foot disability at higher disability ratings.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  See 38 C.F.R § 4.40 (2012).

The provisions of 38 C.F.R. § 4.45 state that when evaluating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was diagnosed with Achilles Bursitis of the right foot in January 2008 by Dr. R.N., D.P.M., a private podiatrist who treated the Veteran.  VA examiners diagnosed the Veteran with right foot plantar fasciitis.  As discussed in detail below, the Veteran's right foot essentially manifests with pain on use.  Diagnostic Code 5276 [Flatfoot, acquired] provides, in part, compensation for various degrees of foot pain, marked deformity or shifted weight-bearing line that may be relieved by orthotics or built-up shoes.  The Board observes that the Veteran was diagnosed with pes planus, but is not service-connected for that disorder.  The Board further observes that the Veteran has had surgery to correct ruptures of bilateral quadriceps tendons that are also not service-connected.  Additionally, there is nothing in the record that indicates the Veteran has contended that either the pes planus or tendon disorder should be service-connected.  The Board thus focuses in this case on the symptomatology manifested by the Veteran's service-connected right foot plantar fasciitis.

When an unlisted disability, such as plantar fasciitis, is encountered, rating by analogy is provided in 38 C.F.R. § 4.27 (2012).  In this case, the RO rated the Veteran's disability by analogy under Diagnostic Code 5276.  The Board finds that the symptoms identified in the medical evidence addressed below are most adequately described in the rating criteria of Diagnostic Code 5276.  Neither the Veteran nor his representative has indicated that another diagnostic code is more appropriate.  In this vein, the Board has considered other diagnostic code criteria but observes that there is no diagnosis or medical evidence of arthritis or deformity of the right foot, and there is no evidence of claw foot, Morton's disease, hallux valgus, hammer toe or malunion of tarsal or metatarsal bones, that comprises pathology that is contemplated under various other diagnostic codes applicable to disabilities of the foot.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 or 5284 are not for application.  The Board therefore finds that Diagnostic Code 5276 provides the most appropriate rating criteria for the Veteran's service-connected right foot plantar fasciitis.

Diagnostic Code 5276 provides a noncompensable or zero percent disability rating when the evidence describes mild symptoms relieved by built-up shoe or arch support.  A 10 percent disability rating is provided when the evidence shows moderate symptoms including weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent disability rating is provided with severe, objective evidence of marked deformity, such as pronation or abduction, accentuated pain on manipulation and use, indications of swelling on use or characteristic callosities of one foot.  A maximum 30 percent disability rating is provided for evidence showing pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of a single foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, that are not improved by orthopedic shoes or appliances. 

The medical evidence includes a January 2008 report by Dr. R.N. who described the Veteran's complaints of pain in the posterior aspect of the right heel.  Dr. R.N. prescribed, among other things, "continued use of orthotics."  

A January 2008 VA examiner reported a diagnosis of "right plantar fasciitis" that had improved, although he also reported the Veteran's disability impacted his daily activities "in that weight bearing activities are particularly painful."  The examiner reported a diagnosis of left plantar fasciitis, a non-service-connected disorder; indeed, the examination report addresses the symptoms of the left foot more so than the right foot.  

Following an October 2008 VA examination, the examiner but did not provide a diagnosis of the right foot.  The October 2008 examination report notes that the Veteran did "not wear special shoes, but did wear inserts which help somewhat."  The examiner noted no swelling, numbness, calluses or ulcerations, and reported "normal weight bearing and normal standing and walking."  

Finally, a February 2011 VA examination report includes a diagnosis of right foot plantar fasciitis, noting tenderness along the forefoot and in the instep and over the anterior talotibial area, without ulcerations, edema, callosities, instability or abnormal wear patterns on the shoes and which are not relieved by orthotics or orthopedic shoes.  The examiner also noted the Veteran wore "corrective type shoes" with "large soft rubber heel and a rocker bottom sole," which the Veteran stated provided "2-3 weeks of minimal benefit and have not been of much help since."  The Veteran also used "hard heel cuffs" that also were reported to have minimal benefit.  The examiner also noted that the Veteran's daily living activities were affected by the disability "in that weight bearing activities are painful and he needs assistance with these."  The Veteran reported that he could walk and stand "a very short time" before the pain became so severe that he had to take weight off of his foot.  The examiner noted that the Veteran used a walker to ambulate and noted the recent surgery to repair ruptured bilateral quadriceps tendons.  VA examiners including the February 2011 examiner also reported that the Veteran had right foot pes planus; however, they reported that the pes planus was not symptomatic.  

The Veteran testified that his service-connected right foot causes difficulty walking for even short distances, that he has difficulty negotiating stairs without assistance, and that he has pain even when he is sitting.  See hearing transcript at pages 3 and 4.  He also testified that he sits at a desk at his job, but must get up and move around to relieve pain, and he testified that his disability prevents him from playing sports or other active behavior with his son.  See hearing transcript at pages 5 and 6.

The Veteran's right foot is currently rated as 20 percent disabling.  For a maximum 30 percent disability rating for a unilateral service-connected disability, the evidence must show pronounced symptoms such as marked pronation, extreme tenderness, marked inward displacement with severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The February 2011 examiner reported that the Veteran complained of pain when he walked or stood for periods of time, and observed tenderness on the Veteran's right foot.  There was no evidence of marked pronation or inward displacement or any spasm of the tendo achillis.  In sum, none of the symptoms described in the 30 percent rating criteria are described in the medical evidence.  

The Veteran reported that orthotics or orthopedic shoes provided limited relief for limited periods of time.  The Veteran's reports of limitations walking and negotiating steps were recognized by the February 2011 VA examiner's notation that weight bearing activities were painful, but he also described that the Veteran had a normal gait "with a rolling walker."  The Board observes that Virtual VA records indicate that the Veteran had a normal gait and do not describe limitations of walking or standing.  Those records, however, do not indicate what examination was made regarding the Veteran's ability to stand or the pain he experienced sitting, standing or walking and are, therefore, not as probative as the descriptions provided by the February 2011 examiner.

The Board finds that the criteria for a 30 percent disability rating are not met.  The essence of the Veteran's right foot disorder is that he has pain when he walks to the degree where he has to get the weight off of his foot after a short time.  No deformity is noted, no weight-bearing shift is noted and no spasms of the foot were noted.  

The Board observes that the Veteran has not contended that he experiences swelling on use or callosities which are criteria of a 20 percent disability rating.  But, the Veteran has moderate to severe pain on use of the right foot that limits his ability to perform normal daily activities, and the use of orthotics and orthopedic shoes were minimally effective.  In sum, although the Veteran does not meet all of the criteria of a 20 percent disability rating under Diagnostic Code 5276, the Board finds that such a rating most accurately approximates the functional loss manifested in the Veteran's right foot disability.  From February 11, 2011, the Veteran's right foot plantar fasciitis has been manifested by severe pain during walking, standing and at rest, without weakness, swelling or fatigability, and which was minimally relieved by orthotics or orthopedic shoes, productive of no worse than severe symptoms.  Pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of a single foot, marked inward displacement and severe spasm of the tendo achillis on manipulation, that are not improved by orthopedic shoes or appliances have not been shown.  For those reasons, the Board finds that entitlement to a disability rating in excess of 20 percent is not warranted.

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board observes that there is no evidence of flare-ups, incoordination, fatigue, weakness or lack of endurance in foot function.  The February 2011 examiner stated that there was no "additional limitations of motion," no flare-ups, and "no effect of incoordination, fatigue, weakness, or lack of endurance on [the Veteran's] foot function.  With regard to the effect of pain on use, the Board observes that the rating criteria provide for such pain and the Board has just found that the criteria for a 20 percent disability rating adequately describe the functional loss caused, in part, by the Veteran's right foot pain.  Accordingly, a higher evaluation pursuant to the provisions of 38 C.F.R. § 4.40 and § 4.45 is not warranted.

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, and further held that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In this case, the Veteran's right foot disability was rated as noncompensable from one year prior to VA receipt of the Veteran's claim, January 2007, until February 2011.  The evidence includes the January 2008 letter by Dr. R.N., D.P.M., which noted complaints of pain in the posterior aspect of the right heel and the "continued use of orthotics."  The January 2008 VA examiner reported that the Veteran's right plantar fasciitis had improved, although he also reported the Veteran's disability impacted his daily activities "in that weight bearing activities are particularly painful."  Finally, the October 2008 VA examiner did not provide a diagnosis of a right foot disability and noted in a November 2011 addendum that the Veteran's complaints addressed his left rather than right foot.  The October 2008 examiner reported that the Veteran did "not wear special shoes," but did wear inserts which help somewhat."  The examiner noted no swelling, numbness, calluses or ulcerations, and reported "normal weight bearing and normal standing and walking."  The medical evidence does not include objective evidence of marked deformity or accentuate pain on use and manipulation or indications of swelling on use or characteristic callosities.

In sum, there was objective evidence of pain on use as of January 31, 2008, the date of the VA examination but not before.  Reviewing the evidence in the light most favorable to the Veteran, there was then evidence of pain upon use of the feet.  Prior to February 11, 2011, the Veteran's right foot plantar fasciitis was manifested by complaints of burning right heel pain that was somewhat relieved by orthotics and which limited weight bearing activities, productive of no worse than mild symptoms.  Therefore, the criteria for a 10 percent disability rating under Diagnostic Code 5276 were met effective January 31, 2008.  

The Board also observes that the Veteran testified that his symptoms did not change prior to February 2011.  A lay witness is competent to report the symptoms of pain that they experience and to report the problems such pain causes in everyday life.  The Veteran testified symptoms of pain that affected his ability to walk and stand, and how he had pain even when he sat.  But, the January and October 2008 VA examiners reported that the Veteran complained he had more pain with his non-service-connected left foot than his service-connected right foot.  Those medical reports, based on the Veteran's complaints at the time, are inconsistent with the Veteran's testimony that his symptoms did not change prior to February 2011. Thus, the Board finds that the Veteran's testimony that his symptoms did not change prior to February 2011 is not credible and is not, therefore, as probative as the statements he provided to medical personnel in January and October 2008.

For the reasons described above, the Board finds that the Veteran's service-connected right foot plantar fasciitis does not warrant a 20 percent disability rating prior to February 2011.  

The Board has also considered whether the criteria for a 30 percent disability rating have been met prior to February 2011.  As discussed above, however, the Board finds that the rating criteria for a 10 percent disability rating most accurately describe the functional loss of the Veteran's service-connected right foot disability.  The Board finds that there is no evidence of pronounced symptoms, such as marked pronation, extreme tenderness of plantar surfaces of the right foot, marked inward displacement and severe spasm of the tendo achillis on manipulation; none of the 30 percent rating criteria were met at any point during the pendency of the Veteran's claim.

The Board finds that the Veteran is entitled to a 10 percent disability rating for his service-connected right foot plantar fasciitis from January 31, 2008, to February 10, 2011, and entitled to 20 percent rating, and no higher, from February 11, 2011.

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran reported to the January 2008 examiner that he had lost about 5 days of work due to his service-connected right foot.  The February 2011 examiner noted that the Veteran had taken no days off because of his right foot.  There is no evidence that the Veteran has been hospitalized because of his right foot disability.  In addition, the key feature of the Veteran's functional loss is foot pain and the Board has just discussed how the rating criteria adequately contemplate the disability presented by the Veteran and the functional loss that the Veteran suffers from it.  There is no indication that there is otherwise an exceptional disability picture that is not contemplated by the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a 10 percent disability rating for service-connected right foot plantar fasciitis prior to February 11, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for service-connected right foot plantar fasciitis from February 11, 2011, is denied.


REMAND

The Veteran seeks a compensable disability rating for his service-connected left ear hearing loss disability.  He has been provided two VA examinations for hearing loss, but the examiners were unable to obtain results which could be used for rating purposes.  The Board further observes that the Veteran submitted the results of an August 2007 hearing test by T.H., but there is nothing in the record to indicate that T.H. was licensed by authorities in Texas as an audiologist.  T.H. indicates that he is affiliated with the "A.C.A." which the Board notes may indicate the American Conference of Audioprosthology.  VA regulation 38 C.F.R. § 4.85 (2012) requires that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist."  In any case, the Board does not have any evidence that affiliation with the A.C.A. indicates any licensure by the state of Texas.  Thus, the probative value of the August 2007 hearing test is limited.

The January and October 2008 VA examination reports concluded that the results reached on the hearing tests provided were not "consistent" and were not adequate for rating purposes, even though the Veteran had been provided with "repeated instruction."  The Board observes that a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   In providing the Veteran with a new opportunity to be examined, the Board also provides him with notice that he must cooperate with the examiners.

The Veteran testified that his hearing has worsened, that he cannot hear television or people talking to him when he does not see them.  See hearing transcript at pages 12-13.  In addition, he testified that the reason his hearing had gotten worse was because he heard ringing in his ears that at times made it difficult for him to hear emergency vehicles.  See hearing transcript at pages 14 and 17.  

The record as it now stands includes no probative medical evidence regarding hearing loss.  The Board remands the claim for a new audiological examination that includes whether the Veteran manifests tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and inform him that he may submit any evidence regarding his hearing disability that is not already of record.

2.  Ensure all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder. 

3.  Schedule the Veteran for an examination by a VA audiologist who should review the Veteran's VA claims folder prior to examining the Veteran.  The examiner should provide the Veteran with a hearing examination and report the nature and extent of any left ear hearing loss.  Any other symptoms, such as tinnitus, should be reported and if appropriate, diagnosed.

The examiner should take all reasonable steps to provide the hearing examination and to ensure that the Veteran understands what is required of him to obtain valid data for hearing loss assessment.  The Veteran must cooperate to the best of his ability with the examiner.

The examiner should also report the effects of any hearing loss on the Veteran's normal daily activities.

4.  Complete the development described above and any other development deemed necessary, then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, prepare a supplemental statement of the case and return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


